Case 1:09-cr-01015-JGK Document 449 Filed 06/09/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KEVIN VENTURA,

Petitioner, 20 av 8064 (JGK)
09 er 1015 (JGK)
- against -
ORDER
UNITED STATES OF AMERICA,

Respondent.

 

JOHN G. KOELTL, District Judge:

The petitioner’s motion for an extension of time until June
26, 2021, to file a reply to the Government’s opposition to the
petitioner’s motion to vacate his conviction is granted.

The Clerk is directed to mail a copy of this Order to the
pro se plaintiff.
SO ORDERED.

Dated: New York, New York
June 9, 2021

lo Cole

 

 

oe John G. Koeltl
United States District Judge

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #: _ _

DATE FILED: 06/09/22!

 

 

 

 

 

 

 
